USCA11 Case: 19-15157    Date Filed: 10/26/2020   Page: 1 of 4



                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                        _____________________

                              No. 19-15157
                         Non-Argument Calendar
                         _____________________

               D.C. Docket No. 3:18-cr-00053-CAR-CHW-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MATHEW SHAVER,
a.k.a. Sandy,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (October 26, 2020)

Before JILL PRYOR, LUCK and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-15157       Date Filed: 10/26/2020   Page: 2 of 4



      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED.            As the record reveals, Shaver

knowingly and voluntarily waived his right to appeal his sentence. See United States

v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily). At the plea colloquy, the district

court specifically questioned Shaver about the sentence appeal waiver and confirmed

that Shaver understood that once he pled guilty he could not appeal the sentence the

court imposed on him except for very limited reasons. Shaver added that he had

received a copy of the plea agreement, had discussed the agreement with his counsel,

and understood the agreement’s terms, and confirmed that he freely and voluntarily

waived his right to appeal his sentence except under limited circumstances. See id.;

see also United States v. Weaver, 275 F.3d 1320, 1333 (11th Cir. 2001) (appeal

waiver will be enforced where the waiver provision was discussed during the plea

colloquy and defendant agreed that she understood the provision and entered into it

freely and voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th

Cir. 2005) (appeal waiver will be enforced where magistrate judge specifically

questioned defendant about the appeal waiver during the plea colloquy, explained

its significance, and confirmed that defendant understood); United States v. Boyd,

___ F.3d ___, No. 18-11063, 2020 WL 5542482 (11th Cir. Sept. 16, 2020) (appeal

waiver will be enforced where the district court did not question the defendant about

                                          2
          USCA11 Case: 19-15157       Date Filed: 10/26/2020   Page: 3 of 4



every possible exception to the waiver but explained that he would not be able to

appeal his sentence if he was sentenced within the guideline range, it would calculate

the guideline range, and his sentence could be outside that range and different from

other estimates he may have received). On this record, Shaver agreed to the sentence

appeal waiver knowingly and voluntarily, and as a result, it is enforceable unless an

exception applies. See Bushert, 997 F.2d at 1350-51.

      The exceptions to Shaver’s appeal waiver do not apply. For starters, Shaver

has not been released from the appeal waiver, because the government has not

appealed his sentence. Further, Shaver’s 168-month sentence did not exceed the

statutory maximum of life imprisonment or the advisory guideline range of 168 to

210 months’ imprisonment that the court established at sentencing. In addition,

when Shaver waived his right to appeal his “sentence,” he also waived his right to

appeal any term of supervised release or its conditions, because they are part of the

“package of sanctions” of which a criminal sentence is comprised. See United States

v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996); 18 U.S.C. §§ 3583(a), 3742(a)(3).

Finally, it’s worth noting that after the government filed its motion to dismiss

Shaver’s appeal based on the appeal waiver, Shaver filed a waiver of his response,

declining to dispute any of the arguments made by the government concerning the

appeal waiver.



                                          3
          USCA11 Case: 19-15157      Date Filed: 10/26/2020   Page: 4 of 4



      Accordingly, we grant the government’s motion to dismiss Shaver’s appeal

because it is barred by the appeal waiver.

      DISMISSED.




                                         4